department of the treasury internal_revenue_service washington d c date cc dom fs it a uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend date taxpayer spe dollar_figurex financial_institution financial_institution financial_institution fiscal_year x fiscal_year y m n o issue whether for tax purposes transactions entered into between the taxpayer and an unrelated third-party special purpose entity are lease arrangements or financing arrangements conclusion based on the facts presented we believe the transactions entered into by the taxpayer are financing arrangements accordingly the taxpayer is the tax owner of the properties facts taxpayer is a retailer engaged in the sale of merchandise taxpayer also produces some of the products sold in its stores taxpayer’s real_estate needs include distribution warehouses production facilities and retail sites on or around date the taxpayer entered into a series of interrelated agreements with spe a special purpose entity and various financial institutions in order to enter into synthetic leases to purchase nonretail facilities synthetic lease program for years from date through fiscal_year x the synthetic lease program only involved nonretail facilities distribution warehouses and production facilities in fiscal_year y retail sites were included in the synthetic lease program the transactions involved an acquisition and development agreement for dollar_figurex million between taxpayer and spe for the purchase and leasing of properties a credit agreement line of credit between spe and financial_institution a depository agreement between spe and financial_institution as depository and issuing agent a placement agency agreement between spe taxpayer and financial_institution guarantees by taxpayer to cover the costs of acquiring and constructing all facilities obtained under the acquisition and development agreement and a tax treatment agreement between spe and taxpayer which stated that taxpayer would be the tax owner for depreciation purposes a synthetic lease or synthetic real_estate financing is a method used to provide off-balance sheet financing to a corporate entity for the acquisition and development of a commercial facility or site with substantial credit support for debt issued by or through an investor or capital source usually a financial_institution john c murray off-balance-sheet financing synthetic leases real_property probate and trust journal summer off-balance-sheet real_estate financing is most attractive to large publicly traded creditworthy corporations and businesses major users of commercial real_estate seeking medium-term revolving- credit financing that have substantial and highly specialized build-out costs and that seek an opportunity to maximize the value of their companies’ stock are likely to benefit from off-balance-sheet financing this method of structured financing may also be employed in connection with a number of planned corporate acquisitions by developing a master lease facility for the inclusion of numerous properties to be brought into the facility as they are identified and acquired or made ready for the construction of improvements ibid pincite footnote omitted although nominally secured_by real_property assets a synthetic lease is underwritten on the basis of a guaranteed minimum revenue stream and the financial strength and credit rating of the lessee or guarantor id pincite a synthetic lease is viewed as the best of both worlds because it is an operating_lease for financial_accounting purposes but allegedly is viewed as a financing_arrangement for tax purposes the lessee corporate user retains the tax benefits and operating control associated with ownership and debt but for financial_accounting purposes does not have to book the lease obligation as a liability or the leased property as an asset id pincite for book purposes taxpayer treated the leases as operating leases because the leases failed to meet any of the capital lease criteria under generally_accepted_accounting_principles under current accounting rules if one or more of the following are met the lease is a capital lease the lease automatically transfers ownership to the lessee at the end of the lease the lease contains a bargain_purchase option the lease_term is greater than of the estimated economic life of the property and the present_value of the rents equals or exceed sec_90 of the leased property’s fair_market_value here there are no ownership transfers at the end of the lease no bargain_purchase option the lease_term maximum without extensions i sec_25 years is less than of the estimated economic life of the property for the distribution warehouses and production facilities years and the present_value of the rents at a rate of or less is less than of the fair_market_value of each property similarly in determining the validity of a sale-leaseback transaction for tax purposes the tax_court looks to the existence of useful_life in excess of the lease_term the existence of bargain_purchase option if renewal rentals at the end of the lease_term are set at fair_market_value and the reasonable possibility that the purported owner of the property can recoup its investment in the property from the income and residual_value of the property 88_tc_702 for tax purposes in the years involved taxpayer reported the leases on all its properties in the synthetic lease program as if taxpayer were the tax owner claiming depreciation on the properties at no time did spe report an ownership_interest in the leased properties spe was created to provide flexible low cost off-balance sheet financing to taxpayer by acquiring financing and leasing properties solely to taxpayer spe is a nominally capitalized bankruptcy remote special purpose corporation created solely for entering into the synthetic leases spe is unaffiliated with taxpayer and taxpayer has no ownership_interest in spe spe entered into and acquisition and development agreement with taxpayer to acquire construct and lease nonretail and retail property to taxpayer or its subsidiaries under the acquisition and development agreement taxpayer investigated sites negotiated the sale or lease obtained a proposed sale or lease agreement and paid all costs of identification and negotiation at this point taxpayer would request that spe purchase or lease the site when spe purchased or leased the site spe would reimburse taxpayer all the costs of identification and negotiation however taxpayer was responsible for developing plans for constructing all improvements lease agreements and terms under the acquisition and development agreement taxpayer acquired exclusive use and possession for stated terms and conditions under lease agreements entered into with respect to the properties under the lease agreement for each property leases cover all real_property all improvements and all other personal_property further spe makes no warranty or representation and has no responsibility or liability for defects including tort damages all risks incident to the quality of the title the condition of the leased properties and the liabilities for the properties are borne exclusively by taxpayer under a lease agreement involving unimproved real_property there may be a construction term and an interim term which occur only where improvements are taxpayer claimed interest deductions attributable to the amount of interest_paid under the basic rent and claimed depreciation on the unamortized amount of the principal m on the fee interest properties with n allocated to the land a bankruptcy remote entity is designed so that legal ownership of assets can be structurally isolated creating a financing vehicle that is legally independent of and removed from the bankruptcy risks of the lessee corporate user murray real_property probate and trust journal pincite to be constructed or substantially renovated the construction or interim term only occurs prior to the assets being placed_in_service after a construction or interim term or where the sale was for improved real_estate the lease agreement calls for either an extended term or a fixed term lease an extended term lease is for a 364-day period with renewals while a fixed term lease is for or years after one 364-day period the lease agreement also contemplates renewal terms which are for five years with up to renewals year maximum renewal length accordingly under a lease agreement the maximum term of the lease without renewals i sec_25 years with renewal sec_85 years and the minimum term i sec_11 years during extended or fixed term periods taxpayer pays a basic rent that includes an interest and principal_amount no basic rent is paid during a construction term and only the interest component of basic rent is paid during an interim term the interest component includes all the interest charges on advances from credit agreement and any original_issue_discount on issued commercial paper thus the interest component fluctuates the principal component which is fixed under the basic rent is an amount equal to m of the unamortized principal equal to spe’s acquisition and construction costs of fee interest property with a yield or interest return of o with a year maturity accordingly for fee interest property taxpayer spe and the financial institutions are assuming that n of unamortized amount of costs are associated with the land itself with that amount of land value available as collateral on the financing taxpayer also paid additional rent beyond the basic rent plus expenses associated with the agreements plus all taxes of spe plus a management fee the additional rent applies during all terms including the construction and interim terms the result of the basic rent and additional rent is that all the costs of financing the acquisition and construction of the facilities is borne ultimately by taxpayer taxpayer guaranteed payment and performance under the lease terms all leases are net with taxpayer paying all insurance taxes and maintenance_costs taxpayer is responsible for payment of rent even in the event of damage or condemnation unless a total casualty or possession if a total loss taxpayer must make offer to purchase which can be rejected for the amount of borrowings outstanding if partial loss taxpayer must restore the property and if the proceeds are insufficient to cover the partial loss taxpayer must pay the difference additionally taxpayer gets no rent abatement for partial loss taxpayer may vacate or assign a lease but remains primarily liable for rents maintenance and repairs of the leased facilities on the other hand spe may not sell or assign any of its leases without taxpayer’s permission in the event of default taxpayer agrees to pay all of spe’s costs taxpayer does not guarantee any residual values and at the end of an extended term of fee simple properties n of the debt is still outstanding and spe is at risk in fiscal_year x at least nine properties were included within the synthetic lease program all nine were nonretail sites either distribution warehouses or production facilities in fiscal_year y retail sites were added to the synthetic lease program taxpayer has stated that it plans to use the synthetic lease program to construct its nonretail sites and to keep these facilities within the program for some period of time however taxpayer indicates that its retail facilities will either be developed outside of the synthetic lease program or if the synthetic lease program is used it will only be used during the construction phase and a short_period thereafter with said stores being sold outside the program to investors and leased back to taxpayer for retail sites taxpayer primarily uses the synthetic lease program to finance the cost of renovations to the sites taxpayer represents on its financial statements that it is the owner of the properties although it appears that taxpayer does not have a right to any appreciation in the property taxpayer does report sales to investors outside the synthetic lease program as sales of its property consequently in years after the years in suit taxpayer has reported gain on the sale of facilities that are sold to investors during the construction_period taxpayer capitalizes the construction interest to the property pursuant to sec_263a law and analysis the question raised is whether the synthetic lease program entered into between taxpayer and spe the acquisition and development agreement as expressed for individual properties in the lease agreements are classified as sale-and-lease back arrangements or are financing arrangements the characterization profoundly affects the tax consequences which flow from the transaction if a transfer of property is considered a lease reasonable rental payments are deductible by the lessee using the property in a trade_or_business because ownership remains with the lessor the lessor is entitled to recover its costs through depreciation and treats the rental payments as ordinary_income on the other hand if the transfer of property is a financing_arrangement the transferee of the property the nominal lessee cannot deduct its payments as rent but the transferee can claim depreciation because it is treated as the owner of the property by virtue of the sale and the transferee can claim an interest_deduction on borrowings associated with the financing_arrangement in characterizing a transaction the substance of the tax transaction rather than its legal form is controlling for federal_income_tax purposes 308_us_252 the test for determining if a transaction is a sale as opposed to a lease is whether the benefits_and_burdens_of_ownership have passed to the purported purchaser 89_tc_1229 thus whether a transaction is a sale or a lease is a question of fact that must be ascertained from the intent of the parties as evidenced by the contract read in light of all the facts and circumstances 24_tc_1124 the factual situation in this case makes characterization for tax purposes difficult on the one hand spe was titled as owner of the properties and financed its acquisitions by borrowing from other third parties financial_institution for the advances mortgage and financial_institution for the commercial paper it purchased the properties at issue in these years pursuant to the acquisition and development agreement spe also had the rights and risks of residual_value on the other hand while spe is unaffiliated with taxpayer its sole ability to finance and purchase the properties to lease to taxpayer is contingent on taxpayer furthermore the basic rent covers a significant portion of the costs of spe’s borrowing and the basic rent fluctuates to some degree because a portion of the basic rent is calculated off the cost of the line of credit and the commercial paper issued for spe these factors indicate a symbiotic relationship adding credence to taxpayer’s claim for characterization as a financing_arrangement taxpayer could have engaged in these transactions by borrowing directly and purchasing and building the properties as owner in form and substance instead taxpayer chose to structure these transactions as synthetic lease transactions for financial_accounting considerations all extensions of credit placement of paper and lease payments rely exclusively on taxpayer’s fiscal health taxpayer receives the advantage of low cost financing that is off its balance_sheet a synthetic lease substantially enhances the financial ratios of the lessee corporate user because neither the real_estate asset nor any financing liability or equity ownership of the property appears on the balance_sheet murray real_property probate and trust journal pincite a portion of all basic rent payments is calculated on financing the line of credit and the commercial paper placements granted exclusively on the credit worthiness of taxpayer under the credit agreement taxpayer not spe must make monthly filings to the financial institutions which also look to taxpayer not spe for all lease payments where there is a genuine multi-party transaction with economic_substance that is compelled or encouraged by business realities contains tax-independent considerations and is not shaped solely by tax_avoidance features the government should honor the allocation of rights and duties effectuated by the parties 435_us_561 we note that although spe is the nominal owner of the properties in the synthetic lease program it is nominally capitalized and intended to be merely a bankruptcy remote special purpose corporation created solely for entering into the synthetic leases more importantly the financial intermediaries here look to the taxpayer’s credit for financing the properties and all the extensions of credit placement of paper and payment of the borrowings are based on taxpayer and its financial strength taxpayer and spe have both consistently treated the taxpayer as owner of properties in the program thus multi-party transactions exist taxpayer spe and the financial intermediaries here which are compelled by taxpayer's business considerations and which contain tax-independent considerations ie to provide flexible low cost off-balance sheet financing to taxpayer consequently these transactions are not shaped by taxpayer solely for reasons of tax_avoidance moreover the proper tax characterization of a transaction is a question of fact which must be ascertained by the intention of the parties as evidenced by the written agreements read in light of the attending facts and circumstances grodt mckay t c pincite concerning each transaction the intention of taxpayer and spe and the financial institutions was to create a synthetic lease with the advantages of off-balance sheet financing for financial_accounting purposes and treatment of taxpayer as the owner for tax purposes the written agreements support this intent with taxpayer exclusively liable on all the lease agreements with the credit agreement and placement agreement relying solely on the taxpayer's credit worthiness and guarantees and with the tax agreement specifically determining that taxpayer is the owner for federal_income_tax purposes in addition taxpayer has remained consistent in its treatment of the properties in the synthetic lease program acting as tax owner throughout the taxpayer acted as the owner for purposes of capitalizing construction costs and in reporting on its tax returns any interest depreciation and gain on any sales outside the synthetic lease program taxpayer also consistently reported sales outside the program on its financial statements we find this a difficult and close call but determine that taxpayer has entered into financing arrangements consequently taxpayer is the tax owner of the properties for purposes of deducting interest and depreciation given the highly factual nature in characterizing the transactions as financing arrangements and not leases any change in the facts or misunderstanding of the facts would require a new analysis which may lead to a different conclusion case development hazards and other considerations deborah a butler assistant chief_counsel by gerald m horan senior technician reviewer associate chief_counsel domestic
